DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 6-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest a power transmitter, comprising, inter alia, a magnetic shielding element, positioned between the power transfer coil and the communication antenna, that has a saturation point corresponding to a magnetic field strength higher than generated by the communication signal and lower than generated by the power transfer signal, such that it operates in a saturated mode during a power transfer interval and a non-saturated mode during a communication interval.
The prior art teaches a communication antenna overlaps a power transfer coil and that a shield is placed in between.  See Hirobe (US 2014/0168019) figures 1-2.  The prior art does not teach or suggest setting the saturation point of the shielding element to the level claimed.  Claims 2-3 and 6-12 are allowable as they depend from claim 1.
Regarding claim 18, the prior art does not teach or suggest a power receiver, comprising, inter alia, a magnetic shielding element, positioned between the power transfer coil and the communication antenna, that has a saturation point corresponding to a magnetic field strength higher than generated by the communication signal and 
Claim 18 recites the same allowable subject matter of claim 1, except that it is located in the receiver.  Claims 19-27 are allowable as they depend from claim 18.
Regarding claim 13, the claim is allowable for the same reasons as claims 1 and 18.  Claim 13 recites both a transmitter (claim 1) and a receiver (claim 18) with the allowable saturation point of the shielding element.
Regarding claim 14, the claim recites the method for operating the power transmitter of claim 1.  The wherein clauses of claim 14 introduce the same structural limitations that are indicated as allowable in the analysis of claim 1.
Regarding claim 15, the claim recites the non-transitory computer program to execute the method of claim 14.
Regarding claim 16, the claim recites the method for operating the power receiver of claim 13.  The wherein clauses of claim 16 introduce the same structural limitations that are indicated as allowable in the analysis of claim 1.  
Regarding claim 17, the claim recites the non-transitory computer program to execute the method of claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Information Disclosure Statement
The information disclosure statement filed February 10, 2021 is objected to because the Applicants have not submitted copies of references cited in the PCT search report.  Namely, references D1, D2 and D4 have not been provided.  
While a PCT “A” reference doesn’t necessarily have to be provided to the Office, it appears that at least reference D1 is materially relevant.  D1 was cited as disclosing a majority of claim 1’s limitations (everything except for the shield’s saturation point).  Thus, the Applicants are requested to provide copies of these foreign references. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The Applicants are requested to provide a title that is directed to the specific aspect of wireless power transmission to which their claims are directed.  Namely, the configuration of the shielding element.
Claim Objections
Claims 1, 13-14, 16 and 18 objected to because of the layout of the claims that separates related limitations, the repeated reliance on wherein clauses, and redundancy.  
For apparatus claims 1, 13 and 18, this can be remedied by grouping related limitations together.  For example, in claim 1, the shielding element is introduced in the 5th paragraph, but is separated from its defining wherein clauses by “a controller circuit” paragraph.  All paragraphs defining the shield should be adjacent to each other.  Also, the Applicants may consider placing the 
For example, the Applicants may consider, “a magnetic shielding element, positioned between the power transfer coil and the communication antenna, and comprising:
	a magnetic shield material that has a saturation point …”
Furthermore, for claims 1, 13 and 18, many of the wherein clauses are redundant.  For example, in claim 1, there are five wherein clauses that follow the controller circuit paragraph.  The first only defines the shielding element as a “material”.  It is unclear how this is further limiting.  The second wherein clause recites a “such that” description of modes that is redundant to how the saturation point is defined in the 3rd and 4th wherein clauses.   
For method claims 14 and 16, the claims recite two method steps (generically transmitter or receiving power and communicating) followed by a series of wherein clauses.  If the Applicants intend to define the structure on which the method is carried out, they are requested to place the structure first (and to do so by using the guidelines suggested in the above analysis of the apparatus claims).
As the claims are allowable, the Applicants are requested to more clearly organize the recited limitations.  Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ADI AMRANY/Primary Examiner, Art Unit 2836